Citation Nr: 0524560	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  96-12 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial rating for service-connected 
degenerative changes of the left knee, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1975, 
October 1976 to April 1977, and January 1990 to February 
1995, with additional reported service from April 1985 to 
January 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2004.  This matter was 
originally on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's left knee 
disability is not productive of flexion limited to 45 degrees 
or less, extension limited to 10 degrees or more, subluxation 
or lateral instability, or frequent episodes of "locking" 
and effusion into the joint; there is also no ankylosis of 
the joint or nonunion or malunion of the tibia and fibula.


CONCLUSION OF LAW

The schedular criteria for a higher initial rating in excess 
of 10 percent for service- connected degenerative changes of 
the left knee have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010-5257 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

November 2004 Board Remand and Veterans Claims Assistance Act 
of 2000

On Remand, the Appeals Management Center (AMC) afforded the 
veteran a VA examination in January 2005.  A preliminary 
review of the report on the January 2005 VA examination 
discloses that the examiner conducted a thorough examination 
of the veteran that included a review of the veteran's claims 
files and which addressed the applicable rating criteria.  
Thus, the Board finds that the examination report is adequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2004).  Based on 
the foregoing, the Board finds that the AMC complied with the 
Board's November 2004 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO or AMC provided 
the veteran with a copy of the September 1995 rating 
decision, November 1995 Statement of the Case (SOC), 
September 1996 Supplemental Statement of the Case (SSOC), 
February 1998 SSOC, and March 2005 SSOC, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The November 1995 SOC, February 1998 
SSOC, and March 2005 SSOC, provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  

In further regard to VA's enhanced duty to notify under the 
VCAA, the Board observes that in correspondence dated in 
January 2004, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to his 
underlying claim for an increased rating for the left thigh 
shell fragment wound, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  Additionally, the 
January 2004 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to an increased 
disability rating for the underlying claim.  The Board notes 
that the instant claim for an increased rating for  
degenerative changes of the left knee is related to the 
underlying left thigh shell fragment wound claim; therefore, 
any notice provided to the veteran of the enhanced duty to 
notify provisions of the VCAA as to the underlying claim is 
arguably sufficient notice imparted in the instant related 
claim.  The Board finds that any prejudice to the veteran was 
remedied in correspondence dated in January 2005, wherein the 
AMC advised the veteran of the delegation of responsibility 
between VA and the veteran in procuring the evidence 
necessary to substantiate the instant claim.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in March 2005 
and the SSOC was provided to the veteran.  Also, the Board 
notes that the notice was provided by the RO/AMC prior to the 
most recent transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159(b)(1) 
(2004).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's November 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., April 1995, April 1996, and March 1997 VA 
examinations, VA treatment records, July 1997 local hearing 
before a Hearing Officer, July 1998 travel board hearing), 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Procedural History and Evidence

In March 1995, the veteran filed a claim for an increased 
rating for service- connected residuals of shell fragment 
wound of the left thigh with degenerative changes to the left 
knee.  In the February 1998 SSOC, the RO granted a separate 
rating of 10 percent under Diagnostic Codes 5010-5257 for 
degenerative changes of the left knee, effective March 1, 
1995, the day following the veteran's discharge from his last 
period of service.  The 10 percent disability rating for the 
left knee (which is the only issue before the Board) has 
remained in effect.

Service medical records show that the veteran was seen in 
March 1971 for complaints referable to the left knee.  The 
examination was within normal limits-including full range of 
motion.  A May 1975 examination report noted that the veteran 
had occasional mild crepitance of the left knee.  The 
February 1995 separation examination report noted that the 
veteran's knee was tender to palpation and there was a 
decrease in range of motion.

VA treatment records dated from August 1976 to February 2005 
show that the veteran complained of pain and swelling in the 
left knee, and several examinations revealed tenderness to 
palpation of the left knee, mostly over the medial and 
lateral joints.  These records are also significant for 
noting in August 1996, that a physical examination revealed a 
range of motion of 0 to 120 degrees in the left knee.  A June 
1997 record noted that a physical examination revealed joint 
line tenderness in the medial and lateral compartments, 
patellofemoral pain with minor grinding, clicking, positive 
Steinmann's test, positive/negative McMurray's test, negative 
Lachmann's test, and positive "UIU laxity," but no 
effusion.  The examiner noted that the x-rays were 
"benign."  The examiner provided an assessment of likely 
lateral meniscus tear of the left knee.  The examiner 
commented that he/she was uncertain of the assessment given 
the veteran's symptoms and the positive Steinmann's test and 
positive/negative McMurray's test.  An August 1997 report on 
a magnetic resonance imaging scan of the left knee noted an 
impression of tear exiting the tibial surface of the medial, 
posterior, and anterior horns of the medial meniscus as well 
as horizontal tear of the posterior horn of the lateral 
meniscus.  

The September 1978 VA examination report notes that the 
veteran had full range of motion on flexion of the knee.  
Upon extension fully, there was crepitus.  The Drawer's sign 
was negative and there was no sign of relaxation of the 
lateral ligaments.  A radiograph report noted that an x-ray 
of the left knee revealed changes consistent with early 
degenerative change.  

The April 1995 VA joints examination report shows that the 
veteran complained of pain, instability, and stiffness in his 
left knee.  While he was in the supine position, he had full 
range of motion in the knee.  There was crepitus and pain on 
motion as well as tenderness in the knee.  There was no 
patellar grind, apprehension and Lachman's test were 
negative, and the McMurray's test was positive.  A radiograph 
report noted that an x-ray of the left knee revealed no 
degenerative joint disease in the left knee. 

The April 1996 VA joints examination report shows that the 
veteran reported that he used elastic bandages on his left 
knee.  Chondromalacia patella testing was negative.  There 
was grinding on the lateral aspect of the knee with 
stressing.   

The March 1997 VA joints examination report notes that the 
veteran reported that he worked part-time as a Bailiff-about 
32 hours a week.  He complained of occasional pain and 
swelling in the left knee.  He noted some weakness, which was 
preceded by pain.  The physical examination revealed 
tenderness medially and laterally about the knee.  The 
cruciate and collateral ligaments were stable.  The McMurray 
test was negative.  There was no crepitation or effusion.  On 
range of motion of the knee, extension was to 0 degrees and 
flexion was to 130 degrees.  The examiner provided a general 
comment that taking all of the various areas into account, 
the functional impairment in relation to pain, weakness, 
fatigability, or incoordination on use would be considered 
mild to occasionally moderate.  The examiner added that 
additional range of motion loss due to these factors being 
totally subjective could not be estimated in terms of 
degrees.  A March 1997 radiographic report notes that x-rays 
of the left knee revealed "joint changes."

The transcript of a local hearing held before a Hearing 
Officer of the RO in July 1997, shows that the veteran 
testified that he experienced swelling, soreness, weakness, 
and popping in his left knee.  He had difficulty negotiating 
the stairs.  He discontinued use of two types of braces 
issued to him because they were painful and hard to wear.  He 
maintained that a physician advised him that he would 
eventually need a total knee replacement.  The veteran 
provided similar testimony at the travel board hearing held 
in July 1998.  

The January 2005 VA examination report shows that the 
examiner reviewed the claims file.  The veteran reported that 
he currently worked for the County of Camp Verde at the 
transfer station.  He indicated that the job did not require 
walking, standing, or lifting; therefore, he felt he would be 
able to tolerate the job.  He complained of daily pain and 
slight stiffness, but denied that he experienced any 
weakness.  He experienced flare-ups of swelling and pain only 
when he walked up stairs or twisted suddenly, which lasted 
two days; he had not had a flare-up in nine months.  He 
estimated that he experienced a 50 percent additional 
functional impairment during the flare-up secondary to pain 
as he was not able to walk or had to walk less.  He denied 
that he experienced instability or giving away, locking, 
fatigability, or lack of endurance, except for when he had a 
flare-up.  He did not use crutches, braces, canes, or 
corrective shoes.  He had not undergone surgery.  He denied 
that he experienced any episodes of dislocation or recurrent 
subluxation.  He had no history of inflammatory arthritis and 
no constitutional symptoms.  His daily activities included 
walking several blocks.  He was curtailed in some of his 
activities but due to his motor vehicle accident and residual 
back problems.  

On physical examination, pain was described as 0 out of 10.  
Inspection of the left knee revealed no erythema, warmth, or 
effusion.  It was symmetric as compared to the right knee.  
There was no palpable tenderness over the knee or with 
palpation of the patella.  On range of motion, extension was 
0 out of 0 degrees, and there was no pain with full 
extension.  Flexion was 132 out of 140 degrees, with pain 
present at 132 degrees over the lateral tibial spine.  There 
was no change with repetitive motion or against resistance; 
however, with repetitive motion, there was pain from 100 
degrees to 132 degrees and crepitus.  There was no motion of 
medial or lateral collateral ligaments.  Anterior and 
posterior drawer tests were negative.  Lachman's and 
McMurray's tests were negative.  The examiner noted that an 
x-ray of the knee revealed mild medial compartmental 
narrowing similar to the prior study in 1997.  The examiner 
diagnosed degenerative joint disease of the left knee.  The 
examiner commented that there was a 50 percent additional 
functional limitation during flare-ups secondary to pain and 
swelling.  The examiner noted that there was no additional 
functional limitation due to fatigue, weakness, etc., with 
repetitive motion.  The examiner added that there was no 
appreciable difference between the right and left knees by 
range of motion or by x-ray.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2004).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R.   § 4.71a, 
Diagnostic Code 5010 (2004).

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).
When however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, and there are occasional incapacitating 
exacerbations.  Id.   The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1) (2004).  The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R.           § 4.71a, 
Diagnostic Code 5003, Note (2) (2004).  

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is assigned for moderate recurrent subluxation or lateral 
instability, and a 10 percent evaluation is assigned for 
slight recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Analysis

As previously noted, the RO awarded service connection for 
degenerative changes of the left knee as a result of a shell 
fragment wound to the left thigh.  Therefore, the scope of 
the Board's determination as to whether a higher initial 
rating is warranted is confined to an evaluation of any 
disabling condition directly attributable to degenerative 
joint disease.   

The veteran's left knee disability is assigned a 10 percent 
rating under Diagnostic Codes 5010-5257.  As noted earlier, 
ratings under Diagnostic Code 5010, are based on the 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  Limitation of motion of the 
knee is evaluated under Diagnostic Codes 5260 and 5261.  The 
objective evidence of record shows that range of motion of 
the knee was full in April 1995, 0 to 120 degrees in August 
1996, 0 to 130 degrees in March 1997, and 0 to 100 degrees in 
January 2005 (which includes additional functional loss due 
to pain and repetitive motion).  The veteran's demonstrated 
range of motion in the left knee does not meet the criteria 
for a compensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, as flexion is not limited to 45 degrees 
or less and extension is not limited to 10 degrees or more.  
Thus, the veteran is only entitled to the currently assigned 
10 percent rating under Diagnostic Code 5010, for 
noncompensable limitation of knee motion accompanied by 
objectively demonstrated pain, tenderness, and crepitus.  
Also, no increase is warranted under Diagnostic Code 5257 as 
subluxation or lateral instability of the knee was not 
objectively demonstrated on any examination. 

The Board is required to consider other diagnostic codes to 
assess whether the veteran is entitled to a rating in excess 
of 10 percent under any of them.  

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's left knee is 
not manifested by ankylosis.  See 38 C.F.R.      § 4.71a, 
Diagnostic Code 5256 (2004); Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) (defining ankylosis as stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint).  To the contrary, the medical 
evidence shows that the veteran has functional range of 
motion in the left knee and no amount of limitation of knee 
motion demonstrated on any of the examinations was analogous 
to an individual with ankylosis of the knee.  In regard to 
Diagnostic Code 5258 (dislocated semilunar cartilage), the 
left knee disability is not productive of frequent episodes 
of "locking" and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2004).  As for the remote 
history of meniscus tears of the left knee in 1997, this 
disorder has not been medically attributed to the veteran's 
service-connected left knee disability.  In regard to 
Diagnostic Code 5262, the medical evidence shows that the 
left knee disability is not manifested by nonunion or 
malunion of the tibia and fibula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).  Therefore, the veteran is not 
entitled to an initial rating in excess of 10 percent under 
any of the foregoing diagnostic codes.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 10 percent under Diagnostic Codes 5010-5257 or any 
other diagnostic code for degenerative changes of the left 
knee.  Also, the degenerative changes and resulting 
impairment of the left knee have not been shown to be 
manifested by greater than the criteria associated with a 10 
percent rating during any portion of the appeal period.  
Accordingly, a staged rating is not in order and a 10 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The veteran reported to the January 
2005 VA examiner that he was currently employed in a job that 
accommodated his disability. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  In the instant case, to the extent 
that the veteran's service-connected left knee disability 
interferes with his employability, the currently assigned 10 
percent rating adequately contemplates such interference, and 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

A higher initial rating in excess of 10 percent for service-
connected degenerative changes of the left knee is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


